Calhoon, J.,
delivered the opinion of the court.
Field was a Louisiana planter. Newburn had been his tenant for 1906. In February, 1907, he left Field’s place in Louisiana and came over to Mississippi, bringing with him a horse and buggy. Field brought an action of replevin in Mississippi for the horse and buggy. He bases his right of recovery on a statute of the state of Louisiana which is brought to our notice as copied in full in the brief of his counsel. That act provides that “ the lessor has for the payment of his rent and other obligations of the lease a right of pledge on the movable effects of the lessee which are found on the property *864leased.” Another section of the act declares that that right embraces everything that serves for the labor of the farm. It was shown that the horse had been worked on the plantation in making the crop of the year 1906, but there is no evidence that the buggy was found upon the leased premises or was ever used about the farm work; and it therefore follows that there could have been no recovery of the buggy by the lessor.
Waiving altogether, now, the determination of the question whether, under the comity of states, this Louisiana legislation can be enforced against people in Mississippi, we think that, even if it could, there could be no recovery of the horse and buggy, because there must unmistakably be a lessor and a lessee and a lease, and this record does not show that such was the case. It will be perceived that Newburn paid to Field the rent for 1906, as the record shows; and it also shows that in December of that year Field a day or two before Christmas handed to Newburn $20. But it also shows that Newburn afterwards delivered to Field Cotton worth more than $300. Now the only showing in the record of any contract of lease for 1907 was that Newburn told Field that he was going to stay another year. There is no pretense that Field made any contract of lease for the next year.

Affirmed.